23 F.3d 406NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Philip W. BERRYMAN, Plaintiff-Appellant,v.W. BLOCK;  Mary Kinsey, Defendants-Appellees.
No. 93-2538.
United States Court of Appeals, Sixth Circuit.
May 5, 1994.

1
Before:  GUY and NELSON, Circuit Judges, and QUIST, District Judge.*

ORDER

2
Philip W. Berryman appeals a district court judgment granting summary judgment for defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Berryman filed his complaint in the district court alleging that he was falsely accused of a prison disciplinary violation and that evidence was misrepresented at his disciplinary hearing in retaliation for plaintiff's exercise of his First Amendment rights.  Plaintiff sued the two defendant Michigan prison officials of the Adrian Temporary Facility in their individual and official capacities and sought declaratory and injunctive relief and compensatory and punitive damages.  Defendants moved to dismiss the complaint or for summary judgment, and plaintiff responded in opposition.


4
The magistrate judge recommended that summary judgment for defendants be granted, and plaintiff filed objections.  Defendants responded to plaintiff's objections, and the district court adopted the magistrate judge's recommendation and granted summary judgment for defendants.  Thereafter, the district court granted plaintiff leave to appeal in forma pauperis.


5
Upon consideration, we conclude that summary judgment for defendants was appropriate for the reasons stated in the magistrate judge's report and recommendation filed August 24, 1993, and accepted by the district court in its order entered November 12, 1993.  Essentially, plaintiff did not present significant probative evidence in support of the complaint sufficient to defeat defendants' motion for summary judgment.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986);   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).


6
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Gordon J. Quist, U.S. District Judge for the Western District of Michigan, sitting by designation